Case 2:17-ap-01415-RK      Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31                  Desc
                             Main Document Page 1 of 15
       GARY A. STARRE, ESQ. SBN: 72793
       STARRE & COHN, APC
       15760 Ventura Blvd., Suite 801
       Encino, California 91436

       Telephone: (818) 501-7827
       Facsimile: (818) 501-0249                                  FILED & ENTERED
       Email:      gastarre@gmail.com
                                                                        OCT 09 2018
       Attorney for Creditor Plaintiff
       MARK P. GROSS
                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
                                         NOT FOR PUBLICATION       BY tatum      DEPUTY CLERK


                               UNITED STATES BANKRUPTCY COURT

                 CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION



        In re:                                         )   Chapter No. 7
                                                       )
        SHARON KELLY AKA SHARON K.                     )   Case No. 2:17-bk-17863-RK
        KELLY AKA SHARON KRIEGER,                      )   Adv. No. 2:17-ap-01415-RK
                                                       )
                          Debtor.                      )   STATEMENT OF
                                                       )   UNCONTROVERTED FACTS AND
        _________________________________              )   CONCLUSIONS OF LAW IN
                                                       )   SUPPORT OF MOTION FOR
        MARK P. GROSS,                                 )   SUMMARY JUDGMENT
                                                       )
                          Plaintiff,                   )
        v.                                             )   (L.B.R. 7056-1(b)(2)
                                                       )
        SHARON KELLY, AKA SHARON K.                    )
        KELLY, AKA SHARON KRIEGER,                     )   Date: 07/17/2018 09/18/2018
                                                       )   Time: 11:00 a.m.
                           Defendant and Debtor        )   Court: 1675
                                                       )
                                                       )   Assigned to: Judge Kwan
                                                       )
                                                       )
                                                       )


                 Pursuant to Rule 56 of Federal Rules of Civil Procedure and Local Bankruptcy Rule

        7056-1(b)(2), the court adopts the following STATEMENT OF UNCONTROVERTED FACTS

        AND CONCLUSIONS OF LAW IN SUPPORT OF MOTION OF PLAINTIFF MARK GROSS




                                                   1

                         STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK
                    Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31 Desc
                      Main Document Page 2 of 15
        FOR SUMMARY JUDGMENT. All uncontroverted facts are supported by the Declaration of

        MARK P. GROSS, Electronic Case Filing Number (ECF) 67.

                I. STATEMENT OF UNCONTROVERTED FACTS

         UNCONTROVERTED FACT                                SUPPORTING EVIDENCE

         1. Plaintiff is a family law specialist attorney   1. Declaration of Mark P. Gross (ECF67 pp.

         practicing in California.                          18-21, ¶ 2)

         2. Plaintiff was appointed as Minor’s Counsel      2. Not Disputed – Defendant’s Statement of

         to represent the interests of the minor child of   Genuine Issues of Material Fact, ECF 95,

         Debtor Sharon Kelly, also known as Sharon          filed on 8/17/18; see also, Declaration of

         Krieger (Debtor or KELLY), and her                 Mark P. Gross (ECF67 pp. 18-21, ¶¶ 2 and 3,

         husband, Robert Krieger (KRIEGER), in their and its exhibits: ECF67, Exhibit 1: Los

         marital dissolution case, Case No. BD497003, Angeles Superior Court (LASC) Order

         before the Superior Court of California for        6/9/2009, ECF67, Exhibit 2: LASC Order

         the County of Los Angeles.                         6/16/2009, ECF67, Exhibit 3: Further Am.

                                                            LASC Order 7/14/2009).

         3. Plaintiff’s appointment as Minor’s Counsel      3. Declaration of Mark P. Gross (ECF67 pp.

         was based on the findings of the Superior          18-21, ¶¶ 2 and 3, and its exhibits:

         Court, based on the needs of the minor child       ECF67, Exhibit 1: LASC Order 6/9/2009

         and ability of the debtor to pay a portion of      ECF67, Exhibit 2: LASC Order 6/16/2009

         the fees.                                          ECF67, Exhibit 3: Further Am. LASC Order

                                                            7/14/2009).

         4. After the Superior Court relieved Plaintiff     4. Not Disputed – Defendant’s Statement of

         of his duties as Minor’s Counsel on October        Genuine Issues of Material Fact, ECF 95; see




                                                      2

                         STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK     Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31 Desc
                             Main Document Page 3 of 15
         15, 2010, the Superior Court re-appointed also, Declaration of Mark P. Gross (ECF67

         Plaintiff as Minor’s Counsel on October 17,      pp. 18-21, ¶¶ 4 and 5, and its exhibits:

         2011.                                            ECF67, Exhibit 4: LASC Judgment

                                                          10/15/2010

                                                          ECF67, Exhibit 5: LASC Order and M.O.

                                                          10/17/2011).



         5. Plaintiff’s re-appointment as Minor’s         5. Declaration of Mark P. Gross (ECF67 pp.

         Counsel was based on the findings of the         18-21, ¶ 5, and its exhibits:

         Superior Court, based on the needs of the        ECF67, Exhibit 5: LASC Order and M.O.

         minor child and ability of Debtor to pay a       10/17/2011).

         portion of the fees.

         6. Debtor was ordered to pay 50% of the          6. Not Disputed – Defendant’s Statement of

         Plaintiff’s fees incurred as Minor’s Counsel.    Genuine Issues of Material Fact, ECF 95; see

                                                          also, Declaration of Mark P. Gross (ECF67

                                                          pp. 18-21, ¶ 7, and exhibit:

                                                          ECF67, Exhibit 7: LASC Order 12/14/2012).

         7. The Superior Court Judge received             7. (a) Declaration of Mark P. Gross, ECF67

         evidence and argument in the form of             pp. 20-21, ¶10-12 and exhibit thereto;

         declarations and memoranda of points and         ECF67, Exhibit 8 (ECF 67, pp. 73-77):

         authorities GROSS’S REQUEST FOR                  LASC Order 3/16/2015 Ruling on Submitted

         ORDERS (RFO), and opposition declarations        Matter;

         and points and authorities from Plaintiff and




                                                      3

                         STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK      Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31 Desc
                             Main Document Page 4 of 15
         Debtor, on the issues as to whether the fees (b) Decl. of Mark P. Gross ECF68, and

         were for representation as Minor’s Counsel,   Exhibits 10, 11, 12, 13, 14, 15 thereto:

         as to reasonableness, and as to accuracy of

         the fees.                                     (i) ECF68, Exhibit 10, p.25: MARK

                                                       GROSS Request for Order (fee

                                                       application) and supporting

                                                       declarations 8/14/2014, (NOTE

                                                       ECF68 Ex.10 pp.75-78 is a chart

                                                       submitted in evidence in state court

                                                       action showing how all payments

                                                       were allocated from 7/1/2009 to

                                                       7/31/2014 including the community

                                                       property-sourced payments from

                                                       Mr. Krieger); and

                                                       Jill Street’s notice of errata 9/12/2014;



                                                       (ii) ECF 68, Exhibit 11 p.86, 90:6-

                                                       92:14)        Defendant          KELLY

                                                       Petitioner’s Opposition Declaration

                                                       (on the issue of the application of the

                                                       alleged Community Property (CP)

                                                       payments) and 92:17-28 (on the issue

                                                       of ability to pay);




                                                   4

                        STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK    Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31 Desc
                           Main Document Page 5 of 15
                                                and Defendant KELLY’S Points and

                                                   Authorities ECF68, Ex.11, pp100-

                                                   106:19 (on ability to pay) and ECF68,

                                                   Ex.11, pp. 106:19-109:14 (on the

                                                   alleged CP payments) and Exhibits

                                                   (Income and Expense Declaration of

                                                   KELLY on the ability to pay issue) at

                                                   ECF68, Ex.11-pp 113-116, 159-161,

                                                   163-164 (escrow stmt). Ex. 6 (ECF68,

                                                   Ex.11 pp328-332) on CP payments

                                                   issue.



                                                   (iii) ECF 68, Exhibit 12, p.366-396:

                                                   KRIEGER’S       Further Response to

                                                   Minor’s Counsel Motion and the

                                                   Court’s Tentative Ruling 12/21/2014

                                                   opposing KELLY’S position on the

                                                   source of payments and ability to pay.



                                                   (iv) ECF68, Exhibit 13, pp397-550

                                                   KELLY’S Responsive Declaration &

                                                   P&A to Minor’s Counsel Request for

                                                   Order, Petitioner’s (KELLY) Audit




                                              5

                        STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK    Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31 Desc
                           Main Document Page 6 of 15
                                                and Objections to Minors Counsel

                                                   Mark Gross’s billing 2009 to present

                                                   12/22/2014,    legal      argument    and

                                                   declaration testimony challenging of

                                                   GROSS’S accuracy and reasonableness

                                                   of fees charged (ECF 68, Ex.13, pp.

                                                   400:20-424:22) and argument and

                                                   testimony by declaration on the CP

                                                   payments issue ECF 68, Ex.11, pp.

                                                   425:1-426:19 and ECF 68, Ex.11,

                                                   pp430:20-432:20        (on    issue    of

                                                   reasonableness of fees)



                                                   (v) Exhibit 14 (ECF68, Ex. 14, pp. 551

                                                   Respondent’s (KRIEGER) Analysis of

                                                   Petitioner and Attorney Schwartz’s

                                                   Financial Statements and Request for

                                                   Legal Fees 12/31/2014 (responding to

                                                   KELLY on need and ability, and the

                                                   audit)




                                              6

                        STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK    Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31 Desc
                           Main Document Page 7 of 15
                                                (vi) ECF 68, Ex.15, pp.613) KRIEGER’S

                                                      Further Response to Minor’s Counsel’s

                                                      Motion



         8. The Superior Court Judge received         8. (a)

         evidence and argument in the form of         ECF 77, Ex. C, p.93 Decl. of Sharon Kelly

         declarations and memoranda of points and     (Transcript of 2/27/2015) on issues

         authorities from both Plaintiff and Debtor   reasonableness and ability to pay ECF77, Ex.

         over how to allocate the payments from       C,pp.93, 96:3-97:10; spreadsheets on how

         Robert Krieger which Debtor claims were      payments applied and amount owed by

         from community property sources and          each – ECF77 pp97:15-98:28, 98:18-22,

         should have been allocated in part to her.   99:9-104:9,

                                                      AND

                                                      (b) Decl. of Mark P. Gross ECF68, and

                                                      Exhibits 10, 11, 12, 13, 14, 15 thereto:



                                                      (i) ECF68, Exhibit 10, p.25: MARK

                                                      GROSS Request for Order               (fee

                                                      application) and supporting declarations

                                                      8/14/2014, (NOTE ECF Ex.10 pp.75-

                                                      78 is a chart submitted in evidence in

                                                      state court action showing how all

                                                      payments      were    allocated    from




                                                  7

                        STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK    Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31 Desc
                           Main Document Page 8 of 15
                                                7/1/2009 to 7/31/2014 including the

                                                   community             property-sourced

                                                   payments from Mr. Krieger); and

                                                   Jill Street’s notice of errata 9/12/2014



                                                   (ii) ECF 68, Exhibit 11 p.86, 90:6-

                                                   92:14)        Defendant            KELLY

                                                   Petitioner’s Opposition Declaration

                                                   (on the issue of the application of the

                                                   alleged CP payments) and 92:17-28

                                                   (on the issue of ability to pay)

                                                   and Defendant KELLY’S Points and

                                                   Authorities ECF68, Ex.11, pp100-

                                                   106:19 (on ability to pay) and ECF68,

                                                   Ex.11, pp. 106:19-109:14 (on the

                                                   alleged CP payments) and Exhibits

                                                   (Income and Expense Declaration of

                                                   KELLY on the ability to pay issue) at

                                                   ECF68, Ex.11-pp 113-116, 159-161,

                                                   163-164 (escrow stmt). Ex. 6 (ECF68,

                                                   Ex.11 pp328-332) on CP payments

                                                   issue.




                                              8

                        STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK    Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31 Desc
                           Main Document Page 9 of 15
                                                (iii) ECF 68, Exhibit 12, p.366-396:

                                                   KRIEGER’S       Further Response to

                                                   Minor’s Counsel Motion and the

                                                   Court’s Tentative Ruling 12/21/2014

                                                   opposing KELLY’S position on the

                                                   source of payments and ability to pay.



                                                   (iv) ECF68, Exhibit 13, pp397-550

                                                   KELLY’S Responsive Declaration &

                                                   P&A to Minor’s Counsel Request for

                                                   Order, Petitioner’s (KELLY) Audit

                                                   and Objections to Minors Counsel

                                                   Mark Gross’s billing 2009 to present

                                                   12/22/2014,    legal      argument    and

                                                   declaration testimony challenging of

                                                   GROSS’S accuracy and reasonableness

                                                   of fees charged (ECF 68, Ex.13, pp.

                                                   400:20-424:22) and argument and

                                                   testimony by declaration on the CP

                                                   payments issue ECF 68, Ex.11, pp.

                                                   425:1-426:19 and ECF 68, Ex.11,

                                                   pp430:20-432:20        (on    issue    of

                                                   reasonableness of fees)




                                              9

                        STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK      Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31 Desc
                             Main Document Page 10 of 15
         9. After receiving evidence in the form of 9. Decl. of Sharon Kelly, ECF77 and exhibits

         declarations, memoranda of points and            thereto:

         authorities, and exhibits from KELLY,            ECF77, Exhibit C, p.93 (Transcript of

         GROSS and KRIEGER, the Superior Court            2/27/2015): reasonableness and ability to pay

         held a hearing on February 27, 2015, on the      ECF77, pp.93, 96:3-97:10; spreadsheets on

         issues of reasonableness, accuracy, and the      how payments applied and amount owed

         allocation of the allegedly community            by each – ECF77 pp97:15-98:28, 98:18-22,

         property payments, and was presented             99:9-104:9.

         with a spreadsheet showing how the

         payments were applied.

         10. At the hearing before the Superior Court     10. ECF77, Exhibit C, pp.98:4-104:9

         on February 27, 2015, KELLY’s counsel, and       (Transcript of 2/27/2015 Page:Line no. 5:4-

         GROSS presented argument regarding the           11:9)

         hourly rate being charged, the allocation

         issue, need and ability to pay and

         reasonableness and accuracy of the Minor’s

         Counsel Request for Order.

         11. At the hearing before the Superior Court     11. ECF77, Exhibit C, pp.118:23-124:3

         on February 27, 2015, Link K. Schwartz           (Transcript of 2/27/2015 Page:Line. 25:23 –

         (SCHWARTZ), KELLY’s counsel, and                 31:3)

         GROSS presented argument regarding

         application of the alleged community

         property sourced payments made by




                                                     10

                        STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK  Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31                 Desc
                        Main Document Page 11 of 15
         KRIEGER, with KELLY arguing that

         GROSS had not properly credited KELLY for

         payments made.

         12. SCHWARTZ argued at the hearing that         12. Not Disputed – Defendant’s Statement of

         KELLY was entitled to credit for $85,914.19     Genuine Issues of Material Fact, ECF 95; see

         on account of payments made by KRIEGER          also, ECF 77, Exhibit C, pp. 123 (Transcript

         from alleged community funds.                   of 2/27/2015 Page:Line no. 30:26)

         13. SCHWARTZ also argued that it was            13. Not Disputed – Defendant’s Statement of

         KRIEGER who was misusing community              Genuine Issues of Material Fact, ECF 95; see

         assets to pay a separate property debt,         also, ECF 77, Exhibit C, pp. 122 (Transcript

         because each of the parties separately owes     of 2/27/2015 Page:Line no. 29:2-29:8)

         the debt to Minor’s Counsel.

         14. The Superior Court Judge ruled on the       14. ECF 77, Exhibit C, pp. 125 (Transcript of

         issue of adjustment of the alleged              2/27/2015 Page:Line no. 32:3-10)

         community payments by stating “…we can,

         for purposes of, you know, releasing minor’s

         counsel from this case as long as there is an

         amount that…..is adjudged or agreed to be

         how much he is owed. If there are then

         credits or reimbursements from one party

         or the other, that could be done down the

         road.”




                                                   11

                         STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK   Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31 Desc
                          Main Document Page 12 of 15
         15. KRIEGER stated on the record that some 15. Not Disputed – Defendant’s Statement of

         community funds were used to pay Minor’s         Genuine Issues of Material Fact, ECF 95; see

         Counsel, but argued that those were allocated    also, ECF77, Exhibit C, pp. 131:17-22,

         earlier in the case by the previous Judge        135:20-136:4 (Transcript of 2/27/2015 Page

         Shaller with whom he did not agree.              38:17-21, 42:20-43:4).

         16. The Superior Court Judge ruled that there    16. Not Disputed – Defendant’s Statement of

         were no further reserved issues on GROSS’S       Genuine Issues of Material Fact, ECF 95; see

         Request for Order, rejecting a request by        also, ECF 77, Exhibit C, pp. 143:23-28

         SCHWARTZ for further reserved issues.            (Transcript of 2/27/2015 Page:Line no. 50:23-

                                                          28).

         17. On March 16, 2015, the Superior Court        17. ECF 67, Exhibit 8 (ECF 67, pp. 73-77):

         Judge determined that KELLY owed                 LASC Order 3/16/2015 Ruling on Submitted

         GROSS $70,900.58 and awarded him that            Matter.

         amount, as and for minor’s counsel fees

         against the debtor, thereby accepting

         GROSS’S method of accounting for the

         payments received, and rejecting

         KELLY’S arguments about crediting her

         with half of certain payments.

         18. Omitted.                                     18. Omitted

         19. Omitted.                                     19. Omitted.


                II. CONCLUSIONS OF LAW

        CONCLUSIONS OF LAW                                SUPPORTING AUTHORITY



                                                     12

                        STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK     Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31                  Desc
                            Main Document Page 13 of 15
        1. The Court may grant summary judgment on 1. Fed. R. Civ. P. 56(a)

        each claim on which it is sought if the moving

        party establishes that “there is no genuine

        dispute as to any material fact and movant is

        entitled to judgment as a matter of law.”

        2. An issue of material fact is only “genuine”      2. Farris v. City of Riverside 667 F. Supp. 2d

        if the evidence permits a reasonable fact finder    1151, 1155 (C.D. Cal. 2009)

        to “return a verdict for the nonmoving party.”

        3. Omitted.                                         3. Omitted.

        4. The court has jurisdiction over                  4. 28 U.S.C. §§157(b)(2)(I) and 1334, In re

        determinations of dischargeability of debt.         Jodoin, 209 B.R. 132 (9th Cir. BAP 1997).

        5. Nondischargeable Domestic Support                5. 11 U.S.C. §§ 101(a)(14A) and 523(a)(5).

        Obligation includes a debt which is in the

        nature of support.

        6. The Superior Court’s determination that          6. In re Harmon, 250 F.3d 1240, 1245 (9th Cir.

        Debtor owes Plaintiff for her share of the          2001), citing, Lucido v. Superior Court, 51

        attorneys’ fees as Minor’s Counsel has              Cal.3d 335, 341 (1990); In re Bugna, 33 F.3d

        collateral estoppel effect because the issue of     1054, 1057 (9th Cir. 1994), citing, 28 U.S.C.

        Debtor’s liability for Plaintiff’s fees as          §1738.

        Minor’s Counsel is identical to the one

        decided in Debtor’s marital dissolution case

        before the Superior Court, that issue was

        actually litigated in that proceeding, that issue




                                                     13

                          STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK     Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31                 Desc
                            Main Document Page 14 of 15
        was necessarily decided in that proceeding, the

        Superior Court’s determination is final and on

        the merits and the party against whom

        preclusion is sought, Debtor, is the same in the

        prior proceeding.

        7. Fees that are payable by a party in a marital   7. In re Chang 163 F.3d 1138 (9th Cir. 1998).

        dissolution action to a professional for

        services incurred for and on behalf of that

        party’s minor children is in the nature of

        support.

        8. Attorneys’ fees payable to Plaintiff as         8. In re Peters, 964 F.2d 166 (2nd Cir. 1992);

        Minor’s Counsel are in the nature of child         11 U.S.C. §§ 101(a)(14A) and 523(a)(5).

        support and thus nondischargeable in

        bankruptcy.

        9. A debt to a spouse, former spouse, or child     9. 11 U.S.C. § 523(a)(15).

        of the debtor and not of the kind described in

        paragraph (5) that is incurred by the debtor in

        the course of a divorce or separation or in

        connection with a separation agreement,

        divorce decree or other order of a court of

        record

        10. That a court award of attorneys’ fees and      10. In re Tritt, 2014 WL 1347763 (Bankr. E.D.

        costs to an attorney for a non-debtor former       Tex. 2014).




                                                      14

                         STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:17-ap-01415-RK     Doc 105 Filed 10/09/18 Entered 10/09/18 16:09:31                   Desc
                            Main Document Page 15 of 15
        spouse in post-divorce litigation between the

        parties should be construed as a debt of the

        former spouse. “Whether a fee is due to a

        former spouse or to the attorney of a former

        spouse has been determined to be

        irrelevant…”

        11. Attorneys’ fees and costs awarded “in            11. 11 USC § 523(a)(15); In re Tritt, 2014 WL

        connection with” a divorce decree or other           1347763 (Bankr. E.D. Tex. 2014); In re

        order of a court of record, as that term is used     Prensky, 416 B.R. 406, 409-412 (Bankr. D.

        in §523(a)(15), are nondischargeable under 11        N.J. 2009), In re Adam, 2015 WL 1530086 (9th

        U.S.C. § 523(a)(15)                                  Cir. BAP 2015).

        12. Interest on a nondischargeable debt is           12. In re Gosney, 205 B.R. 418 (9th Cir. BAP

        also nondischargeable.                               1996).


        13. Interest on a debt which arose under state       13. In re Niles, 106 F.3d 1456, 1463 (9th Cir.

        law bears interest governed by state law.            1996).


            IT IS SO ORDERED.                              ###




    Date: October 9, 2018




                                                    15

                            STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
